            Case 2:20-cv-02001-JAR Document 58 Filed 06/09/21 Page 1 of 2




                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF KANSAS

 SUSAN ISBERNER,

               Plaintiff,

               v.                                                    Case No. 2:20-CV-2001-JAR-KGG

 WALMART, INC.,

               Defendant.


                                     MEMORANDUM AND ORDER

       This matter comes before the Court on Plaintiff Susan Isberner’s Motion for Leave to File

Sur-Reply (Doc. 56). Previously, in support of her opposition to Defendant’s pending summary

judgment motion, Plaintiff submitted evidence about complaints made by Stephanie Sullivan and

Kelly Wehling about Chad Rohr.1 In its reply memorandum, Defendant objects to the

admissibility of “me-too” evidence.2 Plaintiff’s proposed surreply addresses the admissibility of

me-too evidence.3 Defendant has responded and opposes the motion.4

       “Under D. Kan. Rule 7.1(c), briefing on motions is limited to the motion (with

memorandum in support), a response, and a reply. Surreplies are not typically allowed.”5

Surreplies require leave of court and are only granted under “rare circumstances.”6 Nonetheless,

the nonmoving party on summary judgment “should be given an opportunity to respond to new




       1
           Doc. 49. at 46-49.
       2
           Doc. 54.
       3
           Doc. 56.
       4
           Doc. 57.
       5
           COPE v. Kan. State Bd. of Educ., 71 F. Supp. 3d 1233, 1238 (D. Kan. 2014) (citation omitted).
       6
           Id. (citation omitted).
             Case 2:20-cv-02001-JAR Document 58 Filed 06/09/21 Page 2 of 2




material raised for the first time in the movant’s reply.”7 Alternatively, the Court can disregard

new material raised in the reply when reaching its decision.8 New “material” includes both

evidence and legal arguments.9

        Here, Defendant’s reply raises the argument, for the first time, that me-too evidence

should not be considered. Defendant argues that it merely responded to Plaintiff’s opposition

rather than presenting new legal arguments. However, Defendant’s response is that the evidence

is wholly inadmissible. Plaintiff is entitled to respond to this objection if the Court is to consider

it. Additionally, Plaintiff’s six-page proposed surreply is strictly limited to addressing the

admissibility argument Defendant raised in opposition to Plaintiff’s me-too evidence. The Court

will be better able to rule on the objection to me-too evidence if the arguments of both parties are

heard. For the reasons above, the Court grants Plaintiff’s motion.

        IT IS THEREFORE ORDERED BY THE COURT that Plaintiff’s Motion for Leave

to File Sur-Reply (Doc. 56) is granted. Plaintiff shall file it on the docket forthwith.

        IT IS SO ORDERED.

        Dated: June 9, 2021

                                                            S/ Julie A. Robinson
                                                            JULIE A. ROBINSON
                                                            CHIEF UNITED STATES DISTRICT JUDGE




        7
         Green v. New Mexico, 420 F.3d 1189, 1196 (10th Cir. 2005) (citing Beaird v. Seagate Tech., Inc., 145 F.3d
1159, 1164 (10th Cir. 1998)).
        8
            Id.
        9
            Id.




                                                        2
